Citation Nr: 1622012	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee injury, postoperative with traumatic arthritis.

2.  Entitlement to service connection for a right knee strain, to include as secondary to a service-connected left knee injury, postoperative with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a right knee strain, to include as secondary to the service-connected left knee injury, postoperative with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent left knee arthroscopic surgery in July 1985, and left knee meniscus and ligament repair in October 1985.

2.  The Veteran's postoperative left knee displays painful motion, but was not productive of actual or functional extension limited to 15 degrees; actual or functional flexion limited to 30 degrees; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.

3.  The Veteran's postoperative left knee displays slight instability.



CONCLUSIONS OF LAW

1. The criteria for an increased rating for the Veteran's postoperative left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5259-5010 (2015).

2.  The criteria for a 10 percent rating for instability of the left knee have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided pre-adjudication VCAA notice in a letter sent to the Veteran in April 2009.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of identifying evidence to substantiate a claim for increase, the relative duties of VA and the claimant to obtain evidence and of notice of the elements for the claims. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records have been obtained.  Post-service VA records have also been obtained.  The Veteran was afforded a VA examination in May 2009.  Since the examination included sufficient detail as to the current severity of the Veteran's left knee disability, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Left Knee

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

The Veteran is presently rated at 10 percent for his left knee injury, postoperative with traumatic arthritis under Diagnostic Code 5259-5010.  Under Diagnostic Code 5259, a 10 percent evaluation is assigned for symptomatic removal of the semilunar cartilage.  The Veteran is already assigned the maximum 10 percent evaluation under this Diagnostic Code.  Thus, a higher evaluation cannot be assigned under Diagnostic Code 5259.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In March 2009 the Veteran stated that he felt his service-connected left knee had worsened and should be compensated at a higher rating.  

VA medical records show that in January 2008 the Veteran complained of pain to his left knee.  Records from March 2009 show continued intermittent knee pain complaints.  

In May 2009 the Veteran underwent a VA joints examination.  The examiner noted the Veteran's history of hyperextending his knee when he fell off the back of a truck.  The Veteran had current symptoms of pain and stiffness.  The Veteran stated that since his original injury, his left knee has gotten worse, and that he uses 500 mg of naproxen which has resulted in fair treatment.  In further review of the Veteran, the examiner noted the Veteran's left knee arthroscopic surgery in July 1985, and the Veteran's left knee meniscus and ligament repair in October 1985.  In review of the Veteran's left knee it was determined that the Veteran did not have left knee deformity, incoordination, episodes of dislocation or subluxation, or effusion.  The examiner did determine that the Veteran suffered from giving way, instability, pain, stiffness, weakness, and suffered from locking episodes several times a week.  The examiner also noted that the Veteran suffered from swelling, tenderness, and that the Veteran suffered from weekly severe flare-ups that last three to seven days.  The Veteran stated that stretching and elevating his leg helps relieve his flare-ups.  The examiner stated that there were no constitutional symptoms of arthritis, and no incapacitating episodes of arthritis.  The examiner noted that the Veteran was able to stand up to an hour, and that he could walk a quarter of a mile.  A physical examination revealed antalgic gait, with no evidence of abnormal weight bearing.  The examiner noted crepitation and grinding to the Veteran's left knee.  Range of motion testing revealed left knee flexion to 85 degrees, and left knee extension was normal to 0 degrees.  The examiner noted that there was objective evidence of pain with active motion with use of the Veteran's left knee.  In review of the Veteran's employment, the Veteran stated that he was employed fulltime as a laborer.  The Veteran stated that he had the position for two to five years, and that he lost two weeks of work due to his left knee disability during the last year.  The examiner found that the Veteran's left knee prevented exercise and sports, and only moderately impacted chores, shopping, and recreation activities.       

In July 2011, the Veteran stated in his Form 9 that his left knee disability is more disabling than currently rated, and that he experiences weekly flare-ups that cause him pain, weakness, stiffness, and instability of the left knee.

The Board notes at the onset that the medical evidence fails to show ankylosis of the knee, effusion into the joint, any impairment and fibula impairment, or genu recurvatum.  Thus analysis under Diagnostic Codes 5256, 5258, 5262, and 5263 is not for application.  

Upon review of the record, the Board finds that an evaluation in excess of 10 percent, or a separate rating, for the Veteran's left knee disability is not warranted at any time. 

At no point in the record is there evidence left knee flexion or extension was limited to a compensable degree.  At worst, the Veteran demonstrated during a May 2009 VA examination, left knee flexion to 85 degrees, with full extension.  When determining what disability ratings are appropriate, the Board has considered the Veteran's statements regarding the difficulty he experiences with flare-ups, and his pain, weakness, stiffness, and instability.  The Board also acknowledges the evidence noting painful motion of the Veteran's left knee and that he reported flare-ups that have resulted in functional impairment.  However, the Veteran's subjective complaints were taken into account and discussed by the May 2009 VA examiner, and were considered in determining functional loss.  Moreover, even considering the effect of flare-ups and limitation of motion due to functional use, the evidence of record fails to show that the Veteran had limitation of flexion limited to 45 degrees or less, or limitation of extension to 10 degrees, which would warrant an additional rating under Diagnostic Code 5260, and 5261 respectively during the appeal period.  See generally DeLuca.  

Review of the evidence of record reflects that the Veteran's left knee disability has been manifested by removal of the meniscus.  As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  The Board finds that, for the entire appeal period the Veteran's knee disability has more nearly approximated slight impairment of the knee due to instability, meeting the criteria for a 10 percent rating under Diagnostic Code 5257.  Diagnostic Code 5257 allows for higher (with a 30 percent maximum) disability ratings for manifestations of recurrent subluxation or lateral instability associated with a knee disability.  Here the criteria for a rating in excess of 10 percent under Diagnostic Code 5257 have not been met or more nearly approximated; therefore, currently, Diagnostic Code 5257 does not allow for a left knee rating other than the 10 percent disability rating currently assigned under Diagnostic Code 5259.  As such, the Board finds that a separate rating (or increase in rating) under Diagnostic Code 5257 is warranted.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, especially with consideration of VA General Counsel's opinion on rating the knees, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology with regard to his specific symptoms of pain, range of motion, crepitus, instability, swelling, tenderness, and antalgic gait.  This is so, even when the disabilities are considered in the aggregate.  Johnson  v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence from May 2009 shows that he was employed as laborer despite the severity of the disabilities at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected left knee injury, postoperative with traumatic arthritis is not warranted.   

ORDER

Entitlement to a rating in excess of 10 percent for a left knee injury, postoperative with traumatic arthritis is denied.

Entitlement to a 10 percent evaluation for instability of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that his right knee disability developed secondary to his service-connected left knee disability.  The Court has held that once VA undertakes the effort to provide a medical opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Notably, secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).  Here, the May 2009 VA joints examiner failed to address whether the Veteran's right knee disability was aggravated by his post-operative left knee.  Accordingly, because the examiner not asked to address the element of aggravation, a remand of the Veteran's claim of service connection for a right knee strain, to include as secondary to the service-connected left knee injury, postoperative with traumatic arthritis is required for a new medical examination and opinion.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records for the Veteran's left and right knee disabilities.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a right knee examination.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a right knee disability?  If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's fall from a truck in-service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's post-operative left knee disability is the cause of any currently diagnosed right knee disability?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's post-operative left knee disability aggravated (caused a worsening beyond the normal progress of the disease) the Veteran's right knee disability?

d. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's right knee disability; and (2) the increased manifestations that are proximately due to the Veteran's service-connected post-operative left knee disability.

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


